Citation Nr: 9914776	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  94-45 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

(1)  Entitlement to service connection for bilateral knee 
disorder.

(2)  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1961 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied service connection for 
bilateral knee pain and bilateral pes planus.


REMAND

In statements received by the veteran and his representative, 
dated in March and April 1999, the veteran requested a 
hearing at the VARO in St. Paul, Minnesota.  This is the 
veteran's first request for such a hearing, and, as such, he 
has not been afforded a RO hearing to date.  Therefore, the 
scheduling of such a hearing by the St. Paul, Minnesota VARO 
is warranted.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993) (citing 38 U.S.C.A. § 7104(a) (West 1991) ("claimant 
has right to a hearing before [issuance of] BVA decision")); 
38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (1998). 

Additionally, in statements submitted by the veteran, dated 
in February 1998, he indicated that he had been awarded 
Social Security disability benefits and that he would be 
receiving his first check in May 1998.  The VA has a duty to 
assist in obtaining SSA records when put on notice that the 
veteran is receiving SSA benefits.  Clarkson v. Brown, 4 Vet. 
App. 565, 567-68 (1993); see also Murincsak v. Derwinski, 2 
Vet. App. 363, 369-70 (1992); Masors v. Derwinski, 2 Vet. 
App. 181, 187-88 (1992).  

Therefore, to ensure full compliance with the duty to assist 
requirement and with due process requirements by applying 
recent regulatory changes, this case is REMANDED to the RO 
for the following actions:

1.  The veteran should be scheduled for a 
hearing at the St. Paul VARO as soon as 
is practicable.

2.  The RO should contact the Social 
Security Administration for the purpose 
of obtaining a copy of the record upon 
which the veteran was awarded Social 
Security Administration benefits.

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issues on appeal.  If 
the issues on appeal are not granted to 
the veteran's satisfaction, both he and 
his representative should be provided 
with an appropriate Supplemental 
Statement of the Case.  The veteran 
should be provided appropriate notice of 
the requirements to perfect an appeal 
with respect to any issue addressed 
therein which does not appear on the 
title page of this decision.

Following completion of this action, this case should be 
returned to the Board for further appellate consideration.  
No action on the part of the veteran is required until 
he receives further notice.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition of 
this appeal.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









